Exhibit 10.51
SLM Corporation 2009-2012 Incentive Plan
Restricted Stock and Restricted Stock Unit Term Sheet
Time Vested — 2011
 
     Pursuant to the terms and conditions of the SLM Corporation 2009-2012
Incentive Plan (the “Plan”), the Committee hereby grants to _______ (the
“Grantee”) on _____ (the “Grant Date”) an award (the “Award”) of ______ shares
of Restricted Stock or Restricted Stock Units (“RSUs”), which represent the
right to acquire shares of common stock, of SLM Corporation (the “Corporation”)
subject to the following terms and conditions:

  1.   Vesting Schedule. Unless vested earlier as set forth below, the Award
will vest, and if RSUs will be converted into shares of common stock, in three
annual installments on the first, second and third anniversaries of the Grant
Date.         If compensation paid to the Grantee of the Award might be subject
to the tax deduction limitations of section 162(m) of the Internal Revenue Code,
actual vesting of the Award will occur upon certification by the Compensation
and Personnel Committee that applicable performance targets have been met.    
2.   Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his or her employment is terminated by the
Corporation for cause, as determined by the Corporation in its sole discretion,
he/she shall forfeit any portion of the Award that has not vested as of the date
of such termination of employment.         If not previously vested, the Award
will continue to vest based on the original vesting terms in the event that
(i) the Grantee’s employment is terminated by the Corporation for any reason
other than Misconduct, as defined in the Plan, or for cause, as determined by
the Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases
to be an employee of the Corporation (or one of its subsidiaries) and meets the
Corporation’s retirement eligibility requirements under the Corporation’s
current retirement eligibility policy, which shall be determined by the
Corporation in its sole discretion.         If not previously vested, the Award
will vest, and if RSUs, the RSUs will be converted into shares of common stock,
upon death, or Disability, or as provided for in the SLM Corporation Change in
Control Severance Plan for Senior Officers. If the Grantee becomes a “covered
employee” within the meaning of Section 162(m) of the Internal Revenue Code, any
applicable provision regarding acceleration of vesting of the Award, if any,
shall not apply to the extent necessary for the satisfaction of such section..  
      The entire Award, whether vested or unvested, shall be forfeited upon
termination of employment due to Misconduct, as defined in the Plan.

  3.   Change of Control. Notwithstanding anything to the contrary in this
Agreement,:

  (a)   In the event of a Change of Control Transaction or a Change of Control
in which the acquiring or surviving company in the transaction does not assume
or continue outstanding Awards upon the Change of Control or Change of Control
Transaction, immediately prior to such transactions, then if the Award is not
assumed or continued as described above, then any portion of the Award that is
not vested shall become 100 percent vested, and if RSUs converted into shares of
common stock, effective immediately prior to the consummation of such Change of
Control or Change of Control Transaction; and     (b)   If Grantee’s employment
shall terminate within twenty-four months of a Change of Control or a Change of
Control Transaction other than for Misconduct, any portion of the Award not
previously vested shall immediately become vested, and if RSUs be converted into
shares of common stock, upon such employment termination.

  4.   Taxes; Dividends. The Grantee of the Award shall transfer a sufficient
number of shares of the Corporation’s stock to satisfy the income and employment
tax withholding requirements that accrue upon the Award becoming vested, if RSUs
converted into shares of common stock and transferable and the Compensation and
Personnel Committee hereby approves the transfer of such shares to the
Corporation for purposes of SEC Rule 16b-3. Dividends declared on an unvested
Award will not be paid currently. Instead, amounts equal to such dividends will
be credited to an account established on behalf of the Grantee and such amounts
will be deemed

 



--------------------------------------------------------------------------------



 



SLM Corporation 2009-2012 Incentive Plan
Restricted Stock and Restricted Stock Unit Term Sheet
Time Vested — 2011
 
to be invested in additional shares of Corporation common stock (“Dividend
Equivalents”). Such Dividend Equivalents will be subject to the same vesting
schedule to which the Award is subject. Upon vesting of any portion of the
Award, the amount of Dividend Equivalents allocable to such Award (and any
fractional share amount) will also vest and will be payable to the Grantee in
shares of SLM common stock.

  5.   Clawback Provision. Notwithstanding anything to the contrary herein, if
the Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the conduct of any officer at the
Senior Vice President level or above (“Senior Officer”), or such Senior Officer
has committed a material violation of corporate policy or has committed fraud or
misconduct, then the Board or committee shall consider all factors, with
particular scrutiny when one the top 20 members of management are involved, and
the Board or such Committee, may in its sole discretion require reimbursement of
any compensation resulting from the vesting and exercise of Options and/or
Restricted Stock/RSUs and the cancellation of any outstanding Options and/or
Restricted Stock/RSUs from such Senior Officer (whether or not such individual
is currently employed by the Corporation) during the three-year period following
the date the Board first learns of the violation, fraud or misconduct.     6.  
Capitalized terms not otherwise defined herein are defined in the Plan.

 